DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim recites wherein the printing fluid and the solid content are mixed, but claim 1 states that the printing fluid has a solid content. That is, if the solid content is part of the fluid, the solid content cannot be mixed with the fluid that it is part of because this would mean that the solid content is mixed with itself. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norikane et al. (2013/0010035).

 	Regarding claims 1, 2 10 and 15, Norikane teaches a printing system to be fluidly connected to a printing fluid supply, the printing system comprising 
a fluid interconnect mechanism (fig. 13, item 10) to be fluidly connected, on a first side to a pump (fig. 13, item 15) associated to the a fluid supply (fig. 13, item 13) and, on a second side, to an intermediate tank (fig. 13, item 35) within the a printing system (see fig. 12); and
a nozzle (fig. 14, item 18) in the fluid interconnect mechanism, the nozzle comprising a nozzle inlet (fig. 14, item 17) and nozzle outlet (fig. 14, portion of nozzle 18 covered by cover containing holes 19), the nozzle outlet being covered by a member (fig. 14, member containing holes 19) comprising a plurality of holes (see fig. 14);
wherein the holes of the nozzle are structured to reduce a concentration of solid content in fluid of the fluid supply during transfer of the fluid under pressure from the pump from the fluid supply to the element by forcing the printing fluid through the plurality of holes of the nozzle ([0103], note that “clogging hardly occurs,” meaning that it does occur to some extent, and clogging here is due to the agglomeration of solids within the dispersion, such agglomerates not being able to pass through holes while solvent liquid of the printing fluid does pass through the holes, thereby reducing the total solid content in the printing fluid. Note that despite clogging being an undesired result of Norikane’s system, it is nonetheless present. Thus, the reference discloses reduction of solid concentration in the fluid even if such a reduction is not the purpose of Norikane’s arrangement). 

Regarding claims 16 and 17, Norikane teaches creating turbulence in a flow of printing fluid upstream from the nozzle, the turbulence mixing the printing fluid and solid content (see 112 rejection), and creating shear force by pumping the printing fluid through the nozzle to break up agglomeration of the solid content within the printing fluid ([0140], note that the pump 15 creates turbulence in the fluid by pumping fluid in the circulation path 18/22 while pump 15 and vibration generating units together generate shear to break up agglomeration). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norikane in view of Matsumoto et al. (2014/0133889).

Regarding claims 3 and 18, Norikane teaches the method and system of claims 1 and 10, respectively. Norikane does not teach wherein the element is a printhead structures to print with the printing fluid at the reduced concentration of solid content. Matsumoto teaches supply of toner from a large-batch container to a printhead developer to apply a toner to a developing drum (Matsumoto, see fig. 1, Note that if items 60, 16 are analogized to Norikane’s item 35, the limitation is met). It would have been obvious to supply the printing fluid disclosed by Norikane to a printhead, as disclosed by Matsumoto because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norikane in view of Teshima (2004/0048183).

Regarding claims 9, 19 and 20, Norikane teaches the method, system and fluid interconnects according to claims 1, 10 and 15, respectively. Norikane does not teach wherein the holes have a diameter between 300 microns and 700 microns. Teshima teaches this (Teshima, [0036]). It would have been obvious to one of ordinary skill in the art at the time of invention to use holes with diameters of the sizes disclosed by Teshima, in the device disclosed by Norikane because doing so would amount to the simple substitution of one known whole diameter range for another to obtain predictable results.  

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Norikane in view of Uz et al. (2007/0181156).
 	Regarding claims 4, 5 and 11, Norikane teaches the method and system of claims 1 and 10, respectively. Norikane does not teach a nozzle clogging detector wherein the detector is to determine if the nozzle is clogged in view of the pressure of fluid within the fluid interconnect mechanism. Uz teaches a clogging detector that determines if a filter is clogged “in view of” a pressure of fluid in the region of the filter (Uz, [0025], Note that the pressure near the filter effects the amount of current drawn by the pump, and the detection is based on the current drawn by the pump, so the detection is made “in view of” the pressure at the filter). It would have been obvious to one of ordinary skill in the art at the time of invention to use a pump-monitoring technique for detecting a clogged filter/nozzle, as disclosed by Uz, in the device disclosed by Lyons in view of Norikane because doing so would amount to applying a known technique to a known device in need of improvement to obtain predictable results. 
Examiner acknowledges that Uz is directed to a dishwasher with a clogged filter while Norikane is drawn to a toner dispersion production device with a clogged nozzle, but Examiner maintains that it would have been obvious to one of skill in the art to apply the same clogging detection method to any device with small holes, such as filter pores or nozzles, that could be clogged easily and through which fluid is forced by a pump.  	Regarding claim 12, Norikane teaches the system of claim 10. Norikane does not teach a nozzle clogging detector wherein the detector is to determine if the nozzle is clogged in view of a stroke period of the pump. Uz teaches a clogging detector that determines if a filter is clogged “in view of” a pressure of fluid in the region of the filter (Uz, [0025], Note that the pressure near the filter effects the amount of current drawn by the pump, and the detection is based on the current drawn by the pump, so the detection is made “in view of” the pressure at the filter). It would have been obvious to one of ordinary skill in the art at the time of invention to use a pump-monitoring technique for detecting a clogged filter/nozzle, as disclosed by Uz, in the device disclosed by Norikane because doing so would amount to applying a known technique to a known device in need of improvement to obtain predictable results. 
Examiner acknowledges that Uz is directed to a dishwasher with a clogged filter while Norikane is drawn to a toner dispersion production device with a clogged nozzle, but Examiner maintains that it would have been obvious to one of skill in the art to apply the same clogging detection method to any device with small holes, such as filter pores or nozzles, that could be clogged easily and through which fluid is forced by a pump.
Claims 6-8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Norikane in view of Boyd et al. (2011/0168615).
 	Regarding claims 6-8 and 13, Norikane teaches the method and system of claims 1 and 10, respectively. Norikane does no teach an unclogging mechanism wherein the fluid interconnect mechanism comprises comprising an unclogging port coupled to the fluid interconnect mechanism and wherein the unclogging mechanism comprises an air supply to inject an air burst through the unclogging port. Boyd teaches a granular media supply path mechanism with an air supply mechanism to inject an air burst through an unclogging port to unclog the supply path when a controller determines the presence of a clog (Boyd, [0073]). It would have been obvious to add the unclogging port disclosed by Boyd to the fluid interconnect mechanism disclosed by Norikane because doing so would allow for the unclogging of Norikane’s fluid interconnect system, which was also used to supply granular media, thereby ensuring continued supply of the toner mixture to the element within the printing system and preventing system malfunction.   	Regarding claim 14, Norikane in view of Boyd teaches the system of claim 13 wherein the unclogging mechanism is to inject the air burst upon receipt of an unclogging trigger signal from a controller (Boyd, [0073]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 15 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853